Exhibit 10.5

 

NONQUALIFIED STOCK OPTION AWARD DOCUMENT

(For Non-Employee Directors)

 

LAWSON SOFTWARE, INC.

2010 STOCK INCENTIVE PLAN

 

1.             Option Grant and Option Exercise Price.  Pursuant to the Lawson
Software, Inc. 2010 Stock Incentive Plan (the “Plan”), Lawson Software, Inc., a
Delaware corporation (the “Company”) grants to the participant (“Participant”)
whose name is specified in the separate written award confirmation provided by
the Company or the Company’s third party administrator (the “Award
Confirmation”), an option to purchase shares of common stock (“Common Stock”) of
the Company as follows:

 

The Company grants to Participant an option (the “Option” or “Stock Option”) to
purchase the number of full shares of Common Stock shown on the Award
Confirmation (the “Shares”) at an exercise and purchase price in United States
dollars (the “Grant Price”) per Option Share equal to the Grant Price listed on
the Award Confirmation (which is the closing price for the Common Stock on
Nasdaq (symbol:  LWSN) on the Grant Date or the closing price on the trading day
immediately preceding the Grant Date if the Grant Date does not occur on a
trading day), subject to the terms and conditions set forth in the Plan, this
Stock Option Award Document (the “Award Document”) and the Award Confirmation. 
The Grant Date of this Stock Option is stated on the Award Confirmation.  The
Option will be in effect commencing on the Grant Date and terminating on the
Grant Expiration Date listed on the Award Confirmation or such earlier date and
time described in this Award Document (the “Option Period”).  This Option is a
“Nonqualified Stock Option (NQ),” as identified on the Award Confirmation under
“Type of Stock Option.”

 

This Award Document is the “Agreement,” as referred to the Plan, which contains
the terms andconditions of the Stock Option.  The Stock Option is subject to any
rules promulgated pursuant to the Plan by the Board of Directors of the Company
or the Committee.

 

2.             Option Period; Immediate 100% Vesting.  The Stock Option expires
on the earlier of:  (a) two (2) years after Participant is no longer a member of
the Board of Directors of the Company or its successor or (b) seven years after
the Grant Date (the “Option Period”).  The Stock Option is 100% vested and
immediately exercisable in full or in part at any time, and from time to time,
throughout the Option Period.  The Company is not responsible to notify the
Participant about Option expiration dates.

 

3.             Manner of Exercise.  Before the end of the Option Period, the
Stock Option may be exercised only by Participant (or by Participant’s guardian
or legal representative, or by Participant’s estate (if Participant is
deceased)) by delivering to the Company’s stock option administrator an
irrevocable notice of exercise in the form required by the Company.  The notice
of exercise shall state the number of Shares for which the Option is being
exercised and shall be accompanied by payment in full of the Grant Price for
those Shares (under Section 4 below).

 

4.             Payment of Grant Price.  Participant may pay the Grant Price by
wire transfer or check (bank check, certified check or personal check) or in
whole or in part by (i) tender of a Broker Exercise Notice, (ii) by tender, or
attestation as to ownership, of Previously Acquired Shares that have been held
for the period of time necessary to avoid a charge to the Company’s earnings for
financial reporting purposes, (iii) by a “net exercise” of the Option (as
further described below) or (iv) by a combination of such methods.  In the case
of a “net exercise” of an Option, the Company will not require a payment of the
Grant Price of the Option from the Participant but will reduce the number of
shares of Common Stock issued upon the exercise by the largest number of whole
shares that has a Fair Market Value that does

 

1

--------------------------------------------------------------------------------


 

not exceed the aggregate Grant Price for the shares exercised under this method.
Shares of Common Stock will no longer be outstanding under an Option (and will
therefore not thereafter be exercisable) following the exercise of such Option
to the extent of (a) shares used to pay the Grant Price of an Option under the
“net exercise,” (b) shares actually delivered to the Participant as a result of
such exercise and (c) any shares withheld for purposes of tax withholding
pursuant to Section 6 below.  Previously Acquired Shares tendered or covered by
an attestation as payment of an Option Grant Price will be valued at their Fair
Market Value on the exercise date.

 

5.             Delivery of Shares.  The Company will deliver to Participant the
Shares (either in certificate or electronic form as requested by Participant)
promptly after proper exercise of the Option and receipt of the Grant Price. 
Notwithstanding any provision in this Award Document to the contrary, the
obligation of the Company to deliver Shares is subject to the condition that if
at any time the Committee shall determine in its discretion that the listing,
registration, or qualification of the Stock Option or the Shares upon any
securities exchange or under any applicable law, or the consent or approval of
any governmental regulatory body, is necessary as a condition of, or in
connection with, the Stock Option or the issuance or purchase of Shares
thereunder, then the Stock Option may not be exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not reasonably acceptable to
the Committee.

 

6.             Tax Considerations.  Based on the tax jurisdiction that is
applicable to Participant, Participant is responsible for payment of any
personal income taxes (or other personal taxes) that arise based on the Option
and Shares issued upon exercise of the Option.  If the Participant is subject to
taxation under the United States Internal Revenue Code, the Option will be
considered a non-qualified stock option and not an “incentive stock option”
under the United States Internal Revenue Code Section 422.  In order to provide
the Company and its Subsidiaries with the opportunity to claim the benefit of
any income tax deduction in any jurisdiction which may be available to it upon
the exercise of the Option, and in order to comply with all applicable income
tax laws or regulations of any applicable country, state or other jurisdiction,
the Company and its subsidiaries may take such action as it deems appropriate to
ensure that, if necessary, all applicable payroll, withholding, income, NIC or
other taxes (of any applicable country, state or other jurisdiction) are
withheld or collected from Participant, to the extent applicable.  Participant
may elect to satisfy Participant’s minimum income tax withholding obligations
under such laws or regulations upon exercise of the Option by (i) paying that
amount by check (bank check, certified check or personal check), (ii) having the
Company or its Subsidiaries withhold a portion of the shares of Stock otherwise
to be delivered upon exercise of such Option having a Fair Market Value in
United States dollars (on the date of exercise of Option) equal to the minimum
amount of such taxes required to be withheld on such exercise, in accordance
with the rules of the Committee, or (iii) delivering to the Company for
cancellation, in accordance with the rules of the Committee, shares of Stock
which have a fair market value equal to such tax withholdings and which either
(a) were purchased on a national stock exchange or on the NASDAQ NMS system or
(b) have been issued and outstanding more than six (6) months.  The Company may,
at its discretion, require Participant to pay the withholding taxes under clause
(i) above in lieu of the alternatives in clauses (ii) or (iii) above.

 

7.             Adjustments.  The Committee may adjust the Award in the event of
any equity restructuring as provided in Section 4.3 of the Plan.

 

8.             No Fractional Shares.  This Stock Option may be exercised only in
whole Shares and not fractional Shares.  Any fraction of a Share that would
otherwise vest on any vesting date will be rounded down to the nearest whole
Share.

 

9.             Non-Transferability of Option.  The Option is non-transferable
except to the extent described in this Section 9 or permitted by the Committee. 
The Option shall be transferable only to the extent described in Section 15.3 of
the Plan.

 

2

--------------------------------------------------------------------------------


 

10.           Private Placement.  The grant of the Stock Option is not intended
to be a public offering of securities in Participant’s country but instead is
intended to be a private placement.  The Company has not submitted any
registration statement, prospectus or other filings other than in the United
States (unless otherwise required under local law).  No employee of the Company
or any of the Company’s affiliates is permitted to advise Participant about
whether or not to acquire shares of the Company’s common stock under the Plan. 
Investment in the shares of the Company involves a degree of risk.  Before
deciding to acquire shares pursuant to the Option, Participant should carefully
consider all risk factors relevant to the acquisition of the Company’s common
stock under the Plan and carefully review all of the materials related to the
Option and the Plan.  In addition, Participant is encouraged to consult a
personal advisor for professional investment advice (at Participant’s own
expense).

 

11.           Impact on Director Status.  This Notice and the Plan are not an
employment or directorship contract.  Nothing contained in the Option or this
Notice shall confer on the Participant any right to be employed by or serve as a
director of the Company or any Subsidiary or other affiliate of the Company.

 

12.           Consent to Collection/Processing/Transfer of Personal Data. 
Pursuant to applicable personal data protection laws, the Company hereby
notifies Participant of the following in relation to Participant’s personal data
and the collection, processing and transfer of such data in relation to the
Company’s grant of the Option and participation in the Plan by Participant.  The
collection, processing and transfer of Participant’s personal data is necessary
for the Company’s administration of the Plan and participation in the Plan by
Participant, and Participant’s denial and/or objection to the collection,
processing and transfer of personal data may affect participation in the Plan by
Participant.  As such, Participant voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described in this Section 12.  The Company and Participant’s
employer hold certain personal information about Participant, including
Participant’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of Stock or directorships held in the Company, details of
all options, restricted stock units or any other entitlement to shares of Stock
awarded, canceled, purchased, vested, unvested or outstanding in Participant’s
favor, for the purpose of managing and administering the Plan (“Data”).  The
Data may be provided by Participant or collected, where lawful, from third
parties, and the Company will process the Data for the exclusive purpose of
implementing, administering and managing participation in the Plan by
Participant.  The Data processing will take place through electronic and
non-electronic means according to logics and procedures strictly correlated to
the purposes for which Data are collected and with confidentiality and security
provisions as set forth by applicable laws and regulations in Participant’s
country of residence.  Data processing operations will be performed minimizing
the use of personal and identification data when such operations are unnecessary
for the processing purposes sought.  Data will be accessible within the
Company’s organization only by those persons requiring access for purposes of
the implementation, administration and operation of the Plan and for
participation in the Plan by Participant.  The Company and Participant’s
employer will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of participation in the Plan by
Participant, and the Company and Participant’s employer may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan.  These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States.  Participant hereby authorizes (where required under applicable
law) them to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing
participation in the Plan by Participant, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of Stock on Participant’s behalf to a broker or
other third party with whom Participant may elect to deposit any shares of Stock
acquired pursuant to the Plan.  Participant may, at any time, exercise
Participant’s rights provided under applicable personal data protection laws,
which may include the right to (a) obtain

 

3

--------------------------------------------------------------------------------


 

confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of the Data, and (d) to oppose, for
legal reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and participation in the Plan by Participant.  Participant may seek to
exercise these rights by contacting the local Human Resources manager or the
Company’s Human Resources Department.

 

13.           No Right of Future Stock Option Grants.  Nothing contained in this
Award Document, the Award Confirmation or the Plan shall confer on Participant
any right to receive any additional stock options in the future from the
Company, Subsidiary or any other affiliate of the Company or affect in any way
the right of the Company, Subsidiary or any other affiliate to terminate the
granting of stock options at any time.

 

14.           Interpretation of Terms; General.  The Committee shall interpret
the terms of the Option and this Award Document, the Award Confirmation and Plan
and all determinations shall be final and binding.  The Option and this Award
Document, the Award Confirmation and Plan (1) are governed by the laws of the
State of Minnesota, (2) may be amended only in writing, signed by an executive
officer of the Company, and (3) supersede any other verbal or written agreements
or representations concerning the Option.

 

15.           Compliance with Age Discrimination Rule — Applicable Only to
Participants Who Are Subject to the Laws in the European Union.  The grant of
the Option and the terms and conditions governing the Option are intended to
comply with the age discrimination provisions of the European Union (EU) Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”), for any Participant who is subject to the laws in the
EU.  To the extent a court or tribunal of competent jurisdiction determines that
any provision of the Option is invalid or unenforceable, in whole or in part,
under the Age Discrimination Rules, the court or tribunal, in making such
determination, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

 

16.           Official Language.  Unless prohibited by applicable law:  (a) the
official language of the Option and this Award Document, the Award Confirmation
and Plan is English, (b) documents or notices not originally written in English
shall have no effect until they have been translated into English, and the
English translation shall then be the prevailing form of such documents or
notices and (c) any notices or other documents required to be delivered to the
Company (or equity plan administrator) under this Award Document, shall be
translated into English, at Participant’s expense, and provided promptly to the
Company in English (to the attention of the Company’s Corporate Secretary).  The
Company may also request an untranslated copy of such documents.

 

17.           Binding Terms.  By accepting any of the benefits of the Stock
Option, the Participant will be deemed to have agreed to comply with all of the
terms and conditions of the Plan (as applicable to the Stock Option), this Award
Document and the Award Confirmation.  If there is any discrepancy between the
number of Option Shares shown in the Award Confirmation and the number shown in
the records of the Company’s Corporate Secretary, the records of the Company’s
Corporate Secretary shall prevail.

 

4

--------------------------------------------------------------------------------